DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 3,978,316) in view of Weber et al (US 2016/0264455) and Balderson et al (US 4,999,049). 
Rose shows the structure claimed including a ceramic substrate (1) having a low thermal expansion coefficient of 20*10^-7/°C , a coating layer (2) as a buffer layer disposed on the substrate, and a surface heating element layer disposed on the coating/buffer layer wherein Rose further shows that the ceramic substrate, the heating element, and the element-supporting surfaces have the low thermal expansion which would teach for the coating/buffer layer to also have the low thermal expansion of 20*10^-7/°C. Also, see column 1, lines 56-65, and column 3, lines 50-63. 
But, Rose does not show the buffer layer having thermal expansion coefficient of 50*10^-7 to 100*10^-7/°C wherein the buffer layer includes a glass frit with SiO2 at approximately 60-70 wt%,  B2O3 approximately 15-25 wt%, Al2O3 approximately 1-10 wt%, alkali oxide approximately less than 10 wt% excluding 0 wt%, and BaO approximately 1-5 wt%, and the heating element that include NiCr alloy. 
Weber shows it is known to provide a ceramic layer/substrate having a low thermal expansion of 7*10^-6/K, which is within the recited range between 50*10^-7 to 100*10^-7/°C, wherein a decorative coating layer, as a buffer layer, is disposed on the substrate wherein such buffer/coating layer would provide not only for its chemical and mechanical strength (para 0007-0011) but also for improving its acoustic characteristics (also, see Abstract).  Weber further shows the coating/buffer layer that is made of the same material as that of the claimed material including a glass frit having SiO2 44-75 wt%,  B2O3 0-30 wt%, Al2O3 0-25 wt%, alkali oxide such as Li2O 0-12 wt%, and BaO 0-27 wt% (para 0036) that overlaps with the claimed buffer layer composition. 
Balderson shows it is known to provide a surface heating element disposed on a ceramic substrate wherein the heating element includes a nickel chromium (NiCr) wherein the ceramic substrate and the heating element are chosen so that the thermal expansion coefficient of the heating element is compatible with the ceramic substrate. Also, see column 2, lines 38-54.
In view of Weber and Balderson, it would have been obvious to one of ordinary skill in the art to adapt Rose with the buffer/coating layer having a low thermal expansion coefficient that includes 20*10^-7/°C, which would meet the recited range of about 50*10^-7 to 100*10^-7/°C, or include the range of 7*10^-6/K, which is within the recited range between 50*10^-7 to 100*10^-7/°C as taught by Weber, that is known to be applied to the ceramic substrate not only for the chemical and mechanical strength of the ceramic substrate but also for acoustic characteristics of noise reduction thereof as the buffer/coating layer is known to include the claimed composition as taught by Weber, and the heating element of Rose can be also be made of an alloy of NiCr as an alternative heating element material that is  well known as a heating element that can match a thermal expansion coefficient of the ceramic substrate so that the heating element can be predictably and adequately adhered to the ceramic layer. 
  With respect to claim 2, Rose shows the substrate formed of a glass ceramic including aluminum oxide. Weber also shows the substrate formed of a glass ceramic including aluminum oxide (aluminum silicate)
With respect to claim 3, Weber shows the coating layer, as the buffer layer, having a thickness between .5 and 50 um (para 0110) which overlaps with recited range of about 1-10 um. 
With respect to claims 4, 6 and 7, Weber show the coating/buffer layer that is made of the same material as that of the claimed material wherein the coating/buffer of Weber would also exhibit the same properties including the electrical resistivity, the glass transition temperature, and the softening point as claimed.  Also, see MPEP 2112.01.
With respect to claims 8 and 9, Balderson shows the heating element including the NiCr which can include a Ni content of 35 wt% to 80 wt % (column 5, lines 3-9) wherein the heating layer having the claimed electrical resistivity of 10^-4 to 10^-2 Ωcm would be present as an inherent property of the NiCr heating element. MPEP 2112.01.
  With respect to claims 10-12, Rose further shows the method claimed including applying the heating element layer to the coating/buffer layer wherein the heating element is dried and sintered. Rose further shows the coating/buffer layer that is also applied and dried on the substrate which are co-sintered with the heating element wherein a sintering time can be about a half (1/2) hour or an hour and half (1 ½) hour for about 840° C. Also, see column 9, line 53 to column 10, line 23.
With respect to claim 14, Rose shows the substrate formed of a glass ceramic including aluminum oxide. Weber also shows the substrate formed of a glass ceramic including aluminum oxide (aluminum silicate). 
With respect to claim 15, Weber shows the coating layer, as the buffer layer, having a thickness between .5 and 50 um (para 0110) which overlaps with recited range of about 1-10 um. 
With respect to claims 16 and 18, Weber show the coating/buffer layer that is made of the same material as that of the claimed material that would exhibit the same properties including the electrical resistivity, the glass transition temperature, and the softening point as claimed. Also, see MPEP 2112.01.
With respect to claims 19 and 20, Balderson shows the heating element including the NiCr which can include  a Ni content of 35 wt% to 80 wt % (column 5, lines 3-9) wherein the heating layer having the claimed electrical resistivity of 10^-4 to 10^-2 Ωcm would be present as an inherent property of the NiCr heating element. MPEP 2112.01.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose in view of Weber and Balderson as applied to claims 1-4, 6-12, 14-16 and 18-20 above, and further in view of Magdassi et al (US 2015/0366073) or Miles et al (US 2018/0022952). 
Rose in view of Weber and Balderson shows the method claimed except for  photonic sintering. 
Magdassi or Miles shows it is known to use photonic sintering as an alternative means for sintering process. Also, see para [0086] of Magdassi, and para [0028] of Miles. 
In view of Magdassi or Miles, it would have been obvious to one of ordinary skill in the art to adapt Rose, as modified by Weber and Balderson, with photonic sintering as an alternative known sintering means by which the heating element layer is bonded with a ceramic or buffer layer including the coating/buffer layer of Rose, as modified by Weber and Balderson.  
Response to Arguments
Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
Applicant argues that Rose teaches away from using material other than the zinc aluminosilicate glass as a coating layer, and there is no reason to combine Rose with Weber since Rose and Weber have different stacked structure. This argument is not deemed persuasive since Rose and Weber are in the same field of endeavor, which is in the field of a ceramic substrate used for cooktops, wherein the coating material Weber also includes a glass frit  on the basis of zinc silicates as well as aluminosilicates (also, see par 0029) as shown in Rose. As Weber shows the glass substrate with the claimed coating layer which is used in cooktop, the teachings of Weber would allow the hotplate or cooktop of Rose with its substrate that provides not only aesthetic appealing appearances but that can also provide chemical and mechanical strength when the substrate is subjected to high heating temperatures, i.e., up to 700 C,  and allow acoustic noise reduction when cookware is placed thereon (also see para 0005-0006, 0017-0019). While there may be different stacked structure,  the teachings of Weber for the coating layer would have been applicable as its intend use is for the same purpose, i.e., hot plates or cooktops, as in Rose. 
Regarding Balderson, the Applicant argues that the combination of Rose and Balderson cannot be made because it would lead to destruction of the invention of Rose for its intended use. This argument is not deemed persuasive since both Rose and Balderson relate to a glass ceramic substrate such as a hot plate or cooktop that is subjected to high heating temperatures wherein as Balderson shows using a heating element comprising nickel chromium (NiCr) which allows for a thermal expansion coefficient that is suitable for the glass ceramic substrate which is also related to the problem the applicant was concerned of. The heating element comprising NiCr as shown in Balderson when applied to the glass ceramic substrate of Rose would also yield the predictably results of reducing fractures/cracks or undue thermal expansion when subjected to high heating temperatures. And, there is no evidence that modifying Rose with teachings of Balderson would destroy the intended use of the invention of Rose since both Rose and Balderson show its heating element suitable for a glass ceramic used in hotplate and cooktops which are in the same field of endeavor. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761